The opinion of the court was delivered by
Mason, J.:
Charles Colopy appeals from a conviction of violating the intoxicating liquor law after having been convicted of a like offense.
1. He contends he was not shown to be the same person who had been previously convicted. He was prosecuted in the present case under the name above given. The defendant in the earlier case was described in the complaint, as shown by entries in the docket of the justice of the peace, as C. W. Colopy. But he was described as Charles Colopy in the sheriff’s return on the warrant and as Charles W. Colopy in the recital of his plea of guilty and in the sentence. This is sufficient to show prima facie that the first name of the person proceeded against in the earlier case was Charles, and a presumption on that account may be indulged that he is the defendant in the present action. (State v. Bizer, 113 Kan. 731, 216 Pac. 303.)
2. The defendant also asserts that the present action is barred by the statute of limitation (R. S. 62-503) because it was begun *221more than two years after the first conviction. This is not a proceeding to punish the defendant for the prior offense. His previous violation of the law forms no part of the act for which he is now prosecuted. It places him, however, in a class which is subject to a more severe punishment than first offenders, and has no connection with the running of the statute of limitation for a later offense. (State v. Adams, 89 Kan. 674, 132 Pac. 171, and cases cited in State v. Briggs, 94 Kan. 92, 95, 145 Pac. 866, especially State v. Schmidt, 92 Kan. 457, 140 Pac. 843.)
The judgment is affirmed.